DETAILED ACTION
This is final office action on the merits in response to communications on 1/24/2022.  Claims 1-20 are pending and address below.

Claim Objections
The amendment to the claims filed on 1/24/2022 does not comply with the requirements of 37 CFR 1.121(c) because:
at least claim 11’s text has changed from “claims 1” to “claim 1” without proper markings.  
Applicant is required to ensure all claims have proper status and markings.
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a travel mechanism drives…, cleaning mechanism is configured to clean…, a control system in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because of new amendments thus arguments do not apply to the current rejections.
In addition, Applicant arguments are not persuasive.  
On page 13, Applicant is arguing:
Vicenti does not disclose or teach “searching for all continuous line segments in the subarea along a column direction of the subarea grid map by taking one grid as a step size, wherein the continuous line segment is a line segment that continuously extends from one edge grid along the column direction to another edge grid”;
However, it can be seen at least in figs. 4A-4B [0089]-[0095] the robot moves along path 410a and 410b to generate/update the grid map of occupancy grids 400a and 400b, paths 410a and 410b are in vertical and horizontal directions, and path 410a and 410b moves from 1 grid to another, thus reading on column and row directions and one grid as a step size, therefore at least reading on claim limitation “searching for all continuous line segments in the subarea along a column direction of the subarea grid map by taking one grid as a step size”. Next, from looking at the grid in figs. 4A-4B, all grid lines are continuous lines in vertical and horizontal directions, and there are no broken grid lines, reading on claim limitation “wherein the continuous line segment is a line segment that continuously extends from one edge grid along the column direction to another edge grid”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps of robot traveling traversal in a subarea.  It is noted that claim 1 is recited as “A robot traveling traversal method in a subarea”, but there are no such steps.  Claims 2-11 depend on claim 1 therefore are rejected also due to their dependency.

Claim 6 recites the limitation "the grid".  It is not known if this is referring to the “one grid” in claim 1, the “one edge grid” in claim 1, the “another edge grid” in claim 1, or some other grid.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the grid".  It is not known if this is referring to the “one grid” in claim 12, the “one edge grid” in claim 12, the “another edge grid” in claim 12, or some other grid.  In addition, there is insufficient antecedent basis for this limitation in the claim.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vicenti (US 20160271795).
	Regarding claims 1 and 12, Vicenti teaches:
	A robot traveling traversal method in a subarea, applied to a robot and executed by a control system of the robot;
	A cleaning robot, comprising a traveling mechanism, an environment sensor, cleaning mechanism, and a control system, 	
	wherein the environment sensor is configured to sense external environment, and to acquire current position information of the cleaning robot in real time according to collected data related with the external environment, 
	(at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,   discuss robot 100, drive system 160, controller 190, sensor system 180 “generate data related to features of structural elements in the environment”, cleaning system 155, discuss “controller of the robot operates a sensor system to continuously estimate the pose of the robot within the room as the robot moves around and to receive information about the room. A “pose” herein includes a position of the robot within the room (e.g., an x, y coordinate location) and an angular orientation of the robot relative to, for example, a wall in the room or a cardinal direction. A sensed “feature” herein describes information and data collected from physical elements of the environment”)
	wherein the control system is configured to: 
	grid position information within a subarea to form a corresponding subarea grid map comprising a plurality of grids; 
	search for edge grids in the subarea grid map, wherein the edge grids are grids in close proximity to an edge of the subarea; 

	match adjacent columns of the continuous line segments in sequence to form at least one connected region; 
	(at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;   discuss map, grid, WALL FOLLOWING behavior, COVERAGE behavior,  discuss “one example, the robot 100 can travel along a wall aligned with north-south, and the controller 190 can implement the signature module 198c to assign a landmark corresponding to the poses indicative of the north-south wall”, discuss “If three cells form a line, the signature module 198c can recognize the line of cells as a straight wall”,   discuss “WALL FOLLOWING behavior constitutes following all peripheral edges of a room, tracing walls that bound the space”;                      at least [0050]-[0051] discuss “Each cell of the grid can be assigned (x, y) coordinates based on a chosen origin (0, 0) cell in the environment. The chosen origin can be, for example, the charging dock of the robot 100 or a particular location in the room. Each cell can represent a square area with four sides. The sides of the cell coincide with the sides of other cells. The cells can have a side length between 1 and 100 cm. For example, the grid can be a grid of cells, each 10 cm×10 cm. The robot 100 stores the (x, y) coordinates of each cell traversed by the robot 100”, discuss “The mapping module 198b can update the map on a periodic basis, such as after travelling a threshold distance (e.g., once every meter or half meter travelled by the robot 100), after a threshold period of time (e.g., once every 1-3 seconds), or after collecting a threshold number of pose points (e.g., greater than 20 points);                                         it can be seen at least in figs. 4A-4B [0089]-[0095] the robot moves along path 410a and 410b to generate/update the grid map of occupancy grids 
	wherein the cleaning mechanism is configured to clean for the at least one region when the traveling mechanism drives the cleaning robot to move in the connected region (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;   discuss map, grid, WALL FOLLOWING behavior, COVERAGE behavior,  discuss “one example, the robot 100 can travel along a wall aligned with north-south, and the controller 190 can implement the signature module 198c to assign a landmark corresponding to the poses indicative of the north-south wall”, discuss “If three cells form a line, the signature module 198c can recognize the line of cells as a straight wall”,   discuss “WALL FOLLOWING behavior constitutes following all peripheral edges of a room, tracing walls that bound the space”;     [0066] discuss COVERAGE includes cover and clean)

	Regarding claim 2, Vicenti teaches:
	acquiring real-time position information and a global grid map (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,   discuss robot 100, drive system 160, controller 190, sensor system 180 “generate data 
	determining at least one enclosed subarea in the global grid map (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;   discuss map, grid, WALL FOLLOWING behavior, COVERAGE behavior,  discuss “one example, the robot 100 can travel along a wall aligned with north-south, and the controller 190 can implement the signature module 198c to assign a landmark corresponding to the poses indicative of the north-south wall”, discuss “If three cells form a line, the signature module 198c can recognize the line of cells as a straight wall”,   discuss “WALL FOLLOWING behavior constitutes following all peripheral edges of a room, tracing walls that bound the space”;     [0066] discuss COVERAGE includes cover and clean);

	Regarding claim 3, Vicenti teaches:


	Regarding claim 4, Vicenti teaches:
	wherein the step of determining at least one enclosed subarea in the global grid map specifically comprises: 
	determining one or more boundary grids of the subarea according to a preset partition planning;
	 (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;     at least [0050]-[0051] discuss “Each cell of the grid can be assigned (x, y) coordinates 


	Regarding claim 5, Vicenti teaches:
	wherein the step of inserting one or more boundary grids of the subarea between the adjacent boundary grids of the subarea specifically comprises: 
	supplementing and inserting a corresponding number of boundary grids of the subarea based on row difference and column difference between a current position and a previous position; 
	(at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-

	Regarding claim 6, Vicenti teaches:

	where x_f is an abscissa value, y_f is an ordinate value, and th_f is a yaw angle, x_i is a column in which the grid is located, and y_i is a row in which the grid is located;
	 (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;     at least [0050]-[0051] discuss “Each cell of the grid can be assigned (x, y) coordinates based on a chosen origin (0, 0) cell in the environment. The chosen origin can be, for example, the charging dock of the robot 100 or a particular location in the room. Each cell can represent a square area with four sides. The sides of the cell coincide with the sides of other cells. The cells can have a side length between 1 and 100 cm. For example, the grid can be a grid of cells, each 10 cm×10 cm. The robot 100 stores the (x, y) coordinates of each cell traversed by the robot 100”, discuss “The mapping module 198b can update the map on a periodic basis, such as after travelling a threshold distance (e.g., once every meter or half meter travelled by the robot 100), after a threshold period of time (e.g., once every 1-3 seconds), or after collecting a threshold number of pose points (e.g., greater than 20 points)”;           with x and y coordinates, yaw angle can be converted using math with at least formula angle = tan-1 (y/x)) 

	Regarding claim 9, Vicenti teaches:
	wherein the step of searching for all continuous line segments in the subarea along the column direction further comprises: 
	determining whether the length of each of the continuous line segments is greater than a preset resolution threshold; 

	 (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;     at least [0050]-[0051] discuss “Each cell of the grid can be assigned (x, y) coordinates based on a chosen origin (0, 0) cell in the environment. The chosen origin can be, for example, the charging dock of the robot 100 or a particular location in the room. Each cell can represent a square area with four sides. The sides of the cell coincide with the sides of other cells. The cells can have a side length between 1 and 100 cm. For example, the grid can be a grid of cells, each 10 cm×10 cm. The robot 100 stores the (x, y) coordinates of each cell traversed by the robot 100”, discuss “The mapping module 198b can update the map on a periodic basis, such as after travelling a threshold distance (e.g., once every meter or half meter travelled by the robot 100), after a threshold period of time (e.g., once every 1-3 seconds), or after collecting a threshold number of pose points (e.g., greater than 20 points)”;           [0055] discuss “If three cells form a line, the signature module 198c can recognize the line of cells as a straight wall”, “In another example, the signature module 198c can recognize three NON-TRAVERSABLE cells as a corner, where the two adjacent sides of one cell are each touching one of the other two cells. If each cell also touches a TRAVERSABLE cell, the signature module 198c can label the three cells as a unique signature corresponding to an outside corner. If the sides of one of the cells do not touch a TRAVERSABLE cell, the signature module 198c can label the three cells as a unique signature corresponding to an inside corner. From the occupancy grid of the mapping module 198b, the controller 190 can generate a list of unique signatures that correspond to path segments within the environment, these path segments representing landmarks in the environment that the robot 100 has encountered during, for example, WALL FOLLOWING behavior or COVERAGE behavior. Other combinations of cells, 

	Regarding claim 10, Vicenti teaches:
	wherein the step of matching the adjacent columns of the continuous line segments in sequence to form at least one connected region specifically comprises: 
	determining, according to a preset matching order, whether the continuous line segments located in adjacent two columns are connected until all the continuous line segments are traversed; 
	forming the connected region by the one or more continuous line segments that are connected to each other among different columns (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;     discuss map, grid, WALL FOLLOWING behavior, COVERAGE behavior;     at least [0050]-[0051] discuss “Each cell of the grid can be assigned (x, y) coordinates based on a chosen origin (0, 0) cell in the environment. The chosen origin can be, for example, the charging dock of the robot 100 or a particular location in the room. Each cell can represent a square area with four sides. The sides of the cell coincide with the sides of other cells. The cells can have a side length between 1 and 100 cm. For example, the grid can be a grid of cells, each 10 cm×10 cm. The robot 100 stores the (x, y) coordinates of each cell traversed by the robot 100”, discuss “The mapping module 198b can update the map on a periodic basis, such as after travelling a threshold distance (e.g., once every meter or half meter travelled by the robot 100), after a threshold period of time (e.g., once every 1-3 seconds), or after collecting a threshold number of pose points (e.g., greater than 20 points)”;           [0055] discuss “If three cells form a line, the signature module 198c can recognize the line of cells as a straight wall”, “In another example, the signature module 198c can recognize three 

	Regarding claim 11, Vicenti teaches:
	forming at least one connected region by applying the robot traveling traversal in a subarea according to claim 1; 
	determining the connected region as a cleanable region, and cleaning for the cleanable region in sequence;
	(at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;   discuss map, grid, WALL FOLLOWING behavior, COVERAGE behavior,  discuss “one example, the robot 100 can travel along a wall aligned with north-south, and the controller 190 can implement the signature module 198c to assign a landmark corresponding to the poses indicative of the north-south wall”, discuss “If three cells form a line, the signature module 198c can recognize the line of cells as a straight wall”,   discuss “WALL FOLLOWING behavior constitutes following all peripheral edges 

	Regarding claim 13, the cited portions and rationale of rejection of claim 2 read on this claim.
	
	Regarding claim 14, the cited portions and rationale of rejection of claim 3 read on this claim.

	Regarding claim 15, the cited portions and rationale of rejection of claim 4 read on this claim.

	Regarding claim 16, the cited portions and rationale of rejection of claim 5 read on this claim.
	
	Regarding claim 17, the cited portions and rationale of rejection of claim 6 read on this claim.

	Regarding claim 20, the cited portions and rationale of rejection of claim 9 read on this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vicenti (US 20160271795).

converting the position information with floating point values into grid positions with integer values (at least figs. 1A-4B, [0022]-[0080] [0087]-[0102] discuss and show autonomous robot intelligently navigates about a room and grid map/occupancy,    in particular at least figs. 4A-4C [0050]-[0065] [0090]-[0102] discuss robot moves about the room and detects walls/obstacles, other obstacles that is not wall;        at least [0049] discuss “Accumulated drift can affect both the distance computations and the heading computations. The controller 190 assigns an uncertainty value, a confidence value (inversely proportional to the uncertainty value), or an uncertainty covariance matrix, or some other value representative of the accumulated error for each pose that the controller 190 estimates using the pose module 198a. For example, as the robot 100 travels a farther linear distance, the controller 190 assigns an increasing uncertainty to the estimated (x, y) position of the robot 100, and as the robot 100 re-orients itself, the controller 190 assigns an increasing uncertainty to the estimated orientation θ of the robot 100. For each estimation of the pose, the estimation includes the position and orientation of the robot 100 as well as an uncertainty with the estimation. The robot 100 typically updates the estimation of its pose and the uncertainty in its estimation approximately every 10 milliseconds”;     [0050]-[0051] discuss “As the robot 100 estimates its pose using the pose module 198a, the controller 190 determines and saves the grid coordinates of the robot 100 during its motion… Each cell of the grid can be assigned (x, y) coordinates based on a chosen origin (0, 0) cell in the environment. The chosen origin can be, for example, the charging dock of the robot 100 or a particular location in the room. Each cell can represent a square area with four sides. The sides of the cell coincide with the sides of other cells. The cells can have a side length between 1 and 100 cm. For example, the grid can be a grid of cells, each 10 cm×10 cm. The robot 100 stores the (x, y) coordinates of each cell traversed by the robot 100”, discuss “The mapping module 198b can update the map on a periodic basis, such as after travelling a threshold distance (e.g., once every meter or half meter travelled by the robot 100), after a threshold 
	Vicenti does not explicitly teach:
	converting the position information with floating point values into grid positions with integer values according to conversion formulas as shown below:
	origin_x_i=w–int(origin_x_f/res+0.5);
	origin_y_i= h-int(origin_y_f /res+0.5);
	x_i=origin_x_i-(x_f+0.5)/res;
	y_i=origin_y_i-(y_f+0.5)/res;
	where w is a total number of the rows of the global grid map, h is a total number of the columns of the global grid map, (origin_x_f, origin_y_f) is initial position information, (origin_x_i, origin_y_i) is an initial grid corresponding to the initial position information, int is a downward bracket function, and res is resolution;

As such, Vicenti is silent as to the specifics of applying mathematical formula for grid positions with integer values.  Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving grid positions with integer values, as shown by Vicenti.
	
	Regarding claim 18, the cited portions and rationale of rejection of claim 7 read on this claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664